Citation Nr: 1821028	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  13-22 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent for service-connected coronary artery disease prior to January 19, 2015 and from May 1, 2015 to May 5, 2015.  

2.  Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).  

3.  Entitlement to a disability rating in excess of 20 percent for service-connected diabetes mellitus, type II.  


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1967 to October 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Veteran testified at a videoconference hearing in November 2017, at which time he clarified the issues on appeal and confirmed that he was representing himself in the appeal.

The issue of entitlement to an increased rating for coronary artery disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's PTSD is productive of occupational and social impairment, with reduced reliability and productivity.  

2.  The Veteran's diabetes mellitus requires the daily use of an oral hypoglycemic agent, but the evidence does not show that his diabetes requires regulation of activities as contemplated by the rating schedule.






CONCLUSIONS OF LAW

1.  For the period on appeal, the criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  The criteria for a disability rating in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.119, DC 7913 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

Legal Criteria and Analysis

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

PTSD

The Veteran has been rated for PTSD, which is evaluated as 50 percent disabling from March 17, 2006 under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

Under the General Rating Formula for Mental Disorders, the criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

The criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in DC 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Furthermore, as the United States Court of Appeals for the Federal Circuit (Federal Circuit) explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan at 442.  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, DC 9411. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a). Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

The Global Assessment of Functioning (GAF) scale is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994 (DSM-4)).  GAF scores ranging between 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores between 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The Board notes that the newer Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5) has been released, and 38 C.F.R. § 4.130 has been revised to refer to the DSM-5.  The DSM-5 does not contain information regarding GAF scores.  However, since much of the evidence relevant to this claim was obtained during the time period that the DSM-IV was in effect, and the DSM-5 is not applicable to claims (such as the instant claim) certified to the Board before August 14, 2014, the Board will still consider the assigned GAF scores as relevant to this appeal.  

At the outset, the Board notes that during the pendency of the appeal, the principal medical evidence material to the Veteran's claim for an increased rating for PTSD is contained in the reports of VA mental examinations in August 2009, July 2011, and May 2015.  The remainder of the medical treatment records contain no evidence materially inconsistent with the findings of those examinations as they relate to the Veteran's disability.  For the reasons explained below, the Board finds that the currently assigned 50 percent disability evaluation is appropriate for the relevant time period.  

In determining the appropriate rating, the Board has considered the severity, frequency, and duration of the signs and symptoms of the Veteran's PTSD.  The Board has also considered the examples listed in the rating criteria and finds that the Veteran's reported symptoms do not rise to such level of severity for a higher, 70 percent rating.  During the relevant time period, the Veteran reported depressed mood, anxiety, hypervigilance, an exaggerated startle response, and suspiciousness.  He consistently denied homicidal and suicidal ideations as well as hallucinations.  All of the VA examiners reported that the Veteran's symptomatology was mild in nature and did not cause occupational impairment.  As such, a 50 percent disability evaluation accounts for the Veteran's symptomatology.  In addition, there is no indication of occupational and social impairment with deficiencies in most areas.  As such, the Board finds that the impact of the Veteran's symptoms, when considered with the record as a whole, has not been so severe as to warrant a rating in excess of 50 percent for the period on appeal.

Diabetes Mellitus, Type II

The Veteran's diabetes mellitus, type II, is currently rated as 20 percent disabling under DC 7913.  Under a DC 7913, a 20 percent evaluation is warranted for diabetes mellitus requiring insulin and restricted diet or an oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if evaluated separately.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, warrants a 100 percent evaluation.  See 38 C.F.R. § 4.119.

Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent rating. Noncompensable complications are considered part of the diabetic process under DC 7913.  38 C.F.R. § 4.119, Note 1.

For the foregoing reasons, the Board finds that a higher disability evaluation for diabetes mellitus is not warranted, and no further separate compensable evaluations for complications are in order.  

The principal medical evidence of record is contained in the reports of August 2009, July 2011, and May 2015 VA examinations.  The remainder of the medical treatment records contain no evidence materially inconsistent with the findings of these examinations as they relate to the severity of the Veteran's service-connected diabetes mellitus, type II.  

Throughout the appeals period, the Veteran's diabetes mellitus has not manifested symptoms that require regulation of activities.  "Regulation of activities" is defined by DC 7913 as the "avoidance of strenuous occupational and recreational activities."  Competent medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  Notably, in this case, all of the examination reports indicate that the Veteran does not require regulation of activities.  In addition, the Veteran has not had episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization.  Therefore, the Board finds that a higher disability evaluation for the Veteran's service-connected diabetes mellitus is not warranted.

In making its determination, the Board has also considered the Veteran's statements, made in support of his claimed for increased disability rating.  The Board notes that while the Veteran is competent to report on his personal knowledge of his symptoms, and his assertions are accepted as credible, he is not competent to provide a probative opinion on the severity of such symptoms in relation to the applicable rating criteria and in conjunction with which service-connected or nonservice-connected disability causes such symptoms.  Such determination is a medically complex matter that requires particular expertise in clinical endocrinology, which he simply does not possess.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As noted above, complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process under DC 7913.  The Veteran is already separately in receipt of service connection for erectile dysfunction.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522.  The Board also notes that the Veteran is in receipt of special monthly compensation for his erectile dysfunction.  However, the record does not reflect that the Veteran suffers from any additional compensable complications as a result of his service-connected diabetes mellitus.  38 C.F.R. § 4.7.

In reaching this decision, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Moreover, the Veteran was previously granted a total disability evaluation based upon individual unemployability as of August 31, 2010 and is now 100 percent service connected for his coronary artery disease, as of April 19, 2015 (save for four days in May 2015, as indicated above).  


ORDER

Entitlement to a disability rating in excess of 50 percent for service-connected PTSD is denied.  

Entitlement to a disability rating in excess of 20 percent for service-connected diabetes mellitus, type II, is denied.


REMAND

During the November 2017 Board videoconference hearing, the Veteran indicated that he was receiving post-surgical treatment from Forrest City Hospital for his leg as a result of his triple coronary bypass.  A review of the claims file indicates that these treatment records have not been obtained.  As these records could affect adjudication of the Veteran's claim for an increased rating for coronary artery disease for the noted period on appeal, an attempt should be made to obtain these records on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to his claims, including any private treatment records following proper VA procedures (38 C.F.R. § 3.159(c)), to include Forrest City Hospital treatment records.  

2.  Finally, after completing the above action, as well as any other development that may be warranted, the AOJ must readjudicate the Veteran's claim in light of all of the evidence of record.  If the benefit sought on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


